
	
		II
		109th CONGRESS
		2d Session
		S. 2678
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to
		  provide for the detection and prevention of inappropriate conduct in the
		  Federal judiciary.
	
	
		1.Short titleThis Act may be cited as the
			 Judicial Transparency and Ethics
			 Enhancement Act of 2006.
		2.Inspector General for
			 the Judicial Branch
			(a)Establishment
			 and DutiesPart III of title
			 28, United States Code, is amended by adding at the end the following:
				
					60Inspector
				General for the Judicial Branch
						
							1021.
				  Establishment.
							1022. Appointment of
				  Inspector General.
							1023. Duties.
							1024. Powers.
							1025. Reports.
						
						1021.EstablishmentThere is established for the judicial branch
				of the Government the Office of Inspector General for the Judicial Branch (in
				this chapter referred to as the Office).
						1022.Appointment of
				Inspector GeneralThe head of
				the Office shall be the Inspector General. The Inspector General shall be
				appointed by the Chief Justice of the United States after consultation with the
				majority leader and minority leader of the Senate and the Speaker and minority
				leader of the House of Representatives.
						1023.DutiesWith respect to the Judicial Branch, the
				Office shall—
							(1)conduct investigations of matters
				pertaining to the Judicial Branch, including possible misconduct in office of
				justices and judges and proceedings under chapter 16 of this title, that may
				require oversight or other action within the Judicial Branch or by
				Congress;
							(2)conduct and supervise audits and
				investigations;
							(3)prevent and detect waste, fraud, and abuse;
				and
							(4)recommend changes in laws or regulations
				governing the Judicial Branch.
							1024.PowersIn carrying out the duties of the Office,
				the Inspector General shall have the power to—
							(1)make investigations and reports;
							(2)obtain information or assistance from any
				Federal, State, or local governmental agency, or other entity or unit thereof,
				including all information kept in the course of business by the Judicial
				Conference of the United States, the judicial councils of circuits, the
				Administrative Office of the United States Courts, and the United States
				Sentencing Commission;
							(3)require, by subpoena or otherwise, the
				attendance and testimony of such witnesses, and the production of such books,
				records, correspondence, memoranda, papers, and documents, which subpoena, in
				the case of contumacy or refusal to obey, shall be enforceable by civil
				action;
							(4)administer to or take from any person an
				oath, affirmation, or affidavit;
							(5)employ such officers and employees, subject
				to the provisions of title 5 governing appointments in the competitive service,
				and the provisions of chapter 51 and subchapter III of chapter 53 of such title
				relating to classification and General Schedule pay rates;
							(6)obtain services as authorized by section
				3109 of title 5 at daily rates not to exceed the equivalent rate prescribed for
				a position at level IV of the Executive Schedule under section 5315 of title 5;
				and
							(7)the extent and in such amounts as may be
				provided in advance by appropriations Acts, to enter into contracts and other
				arrangements for audits, studies, analyses, and other services with public
				agencies and with private persons, and to make such payments as may be
				necessary to carry out the duties of the Office.
							1025.Reports
							(a)SubmissionThe Inspector General shall—
								(1)submit an annual report to the Chief
				Justice and to Congress relating to the activities of the Office; and
								(2)submit prompt reports to the Chief Justice
				and to Congress on matters that may require action by the Chief Justice or
				Congress.
								(b)Sensitive
				matterIf a report contains
				sensitive matter, the Inspector General may so indicate and Congress may
				receive that report in closed session.
							(c)Duty
				To inform Attorney GeneralIn carrying out the duties of the Office,
				the Inspector General shall report expeditiously to the Attorney General
				whenever the Inspector General has reasonable grounds to believe there has been
				a violation of Federal criminal law.
							1026.Whistleblower
				protection
							(a)In
				generalNo officer, employee,
				agent, contractor, or subcontractor in the Judicial Branch may discharge,
				demote, threaten, suspend, harass, or in any other manner discriminate against
				an employee in the terms and conditions of employment because of any lawful act
				done by the employee to provide information, cause information to be provided,
				or otherwise assist in an investigation regarding any possible violation of
				Federal law or regulation, or misconduct, by a judge or any other employee in
				the Judicial Branch, which may assist the Inspector General in the performance
				of duties under this chapter.
							(b)Civil
				actionAn employee injured by
				a violation of subsection (a) may, in a civil action, obtain appropriate
				relief.
							.
			(b)Technical and
			 conforming amendmentThe
			 table of chapters for part III of title 28, United States Code, is amended by
			 adding at the end the following:
				
					
						60. Inspector General for the
				Judicial
				Branch.
					
					.
			
